Citation Nr: 1648382	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  14-20 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Winston-Salem, North Carolina, RO.  


FINDING OF FACT

In written correspondence received by VA in October and December 2016, prior to the promulgation of a decision in this matter, the Veteran expressed his intent to withdraw his appeal seeking a TDIU rating; there is no question of fact or law remaining in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking a TDIU rating; the Board has no further jurisdiction to consider an appeal regarding such claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of the VCAA on this issue is not necessary. 


Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.
38 C.F.R. § 20.204.

In October 2016, VA received a statement from the Veteran's representative which expressed the Veteran's intent to withdraw his appeal for a TDIU rating.  In December 2016, VA received a handwritten, dated, and signed letter from the Veteran which expressed his intent to withdraw his appeal.  There are no allegations of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking a TDIU rating is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


